Citation Nr: 1436262	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  12-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to increased disability ratings for a low back disability, currently rated 20 percent disabling for degenerative disc disease from January 17, 2001; 10 percent disabling for right lower extremity radiculopathy from September 26, 2012; and 10 percent disabling for left lower extremity radiculopathy from September 26, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served from August 1974 to February 1980 and from December 1990 to May 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) continuing a 20 percent disability rating for the Veteran's service-connected low back disability.  An interim (March 2013) rating decision granted separate 10 percent ratings for right and left lower extremity radiculopathy, effective September 26, 2012.  In September 2013, this case was remanded for further development.  In March 2014 a Travel Board hearing was held before the undersigned; a transcript of this hearing has been associated with the record. 


FINDINGS OF FACT

1.  The Veteran's low back disability is not productive of forward flexion of 30 degrees of less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome are not shown.

2.  Since May 24, 2010, left and right lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for orthopedic manifestations of a low back disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5243 (2013).

2.  From May 24, 2010, 10 percent ratings (but no higher) are warranted for mild incomplete paralysis of the sciatic nerve of the left and right lower extremities, associated with the veteran's service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.124a, Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claims.  A March 2010 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A December 2011 statement of the case (SOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

At the April 2014 hearing before the undersigned, the undersigned identified the issue on appeal and elicited the Veteran's testimony regarding his symptoms.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claims.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claims based on the current record.

Pertinent postservice treatment records are associated with the Veteran's claims file.  The RO arranged for the Veteran to be examined in March 2010, November 2011, and March 2013.  The Board finds that these examinations (cumulatively) are adequate for rating purposes as the examiner reviewed the record, noted the history of the disabilities, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary for a proper determination in this matter. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  In particular, the Board notes that the March 2013 VA examination specifically addressed the symptoms indicated by the Veteran in the March 2014 hearing as evidence of worsening (as discussed in greater detail below).  The Veteran has not identified any pertinent available evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's records with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45. 

The Veteran's service-connected low back disability has been assigned a 20 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 20 percent.  The disability is rated under Code 5243 (for intervertebral disc syndrome), which provides that the disability is rated either under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula), or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5243. 

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Notes following the General Rating Formula criteria provide (in pertinent part): That associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  That for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the needs of the disability on the Veteran's ordinary activity are for consideration.  DeLuca, 8 Vet. App. 202.

 An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  As there is no evidence, or allegation, that the Veteran has ever had an incapacitating

The instant claim for increase was received in January 2010.  On March 2010 VA examination, the examiner noted a 2008 MRI showing mild to moderate spinal stenosis.  The Veteran reported constant low back pain that worsened with walking and prolonged rest.  He denied any radiation of pain.  He had not required bedrest within the previous 12 months, although he noted that the pain interfered with his ability to sleep.  He reported flare-ups about once per month which could cause him to miss a day of work, but noted that he received accommodation from his employer.  He used a cane intermittently and regularly used a back brace.  The examiner noted that the Veteran's gait was normal.  The straight leg raising test was normal bilaterally.  Forward flexion was to 60 degrees, extension was to 14 degrees, left lateral flexion was to 20 degrees, right lateral flexion was to 18 degrees, left lateral rotation was to 16 degrees, and right lateral rotation was to 20 degrees.  Repetitive motion minimally decreased the range of motion and objective evidence of pain was only present with extension.  Neurological evaluation showed normal motor and sensory systems and motor function strength was 5/5 at the most.

An April 2010 VA treatment record indicates the Veteran reported pain getting out of bed in the morning and with prolonged sitting.  He reported mostly treating the pain with ice packs and medication and that he had also used a back brace in the past.  A May 2010 VA treatment record notes the Veteran's continued low back pain.  He reported his pain was getting progressively worse and complained of intermittent hand and feet numbness, but no muscle weakness.  September 2010 VA treatment records indicate the Veteran reported his low back pain was basically unchanged.  He denied muscle weakness or numbness, but reported intermittent tingling in his lower extremities.  An October 2010 statement from the Veteran notes constant pain and stiffness in his lower back and slowed movement. 

A February 2011 VA treatment record notes chronic back pain with no complaint of back numbness or weakness.  An April 2011 VA treatment record notes chronic back pain and intermittent numbness and tingling in the legs, with the right being worse than the left.  An August 2011 VA treatment records notes the Veteran's low back pain is basically unchanged.

On November 2011 VA examination, the Veteran complained of throbbing lower back pain and tingling and numbness in both gastrocnemius and in the dorsal aspect of his feet.  He denied pain in his thighs and buttocks.  Flexion was to 70 degrees with pain at the end of the range, extension was to 25 degrees with no evidence of painful motion, right lateral flexion was to 25 degrees and left lateral flexion was to 25 degrees with pain at the end of the range, and left and right lateral rotation was to 30 degrees with pain at the end of the range.  The Veteran's range of motion was unchanged on repetitive testing.  The examiner noted less movement than normal and pain on movement.  There was localized tenderness, but there was no guarding or muscle spasm.  Muscle strength and sensory examinations were normal, and the straight leg raising test was negative bilaterally.  The examiner noted that there was complaint of tingling in the right gastrocnemius area with the straight leg raise, but no thigh or buttock pain and therefore the straight leg raise is judged to be negative.  The examiner did not find any signs or symptoms of radiculopathy.  The Veteran reported occasionally using a cane and a back brace.  He did not have any incapacitating episodes in the past 12 months, but did report that his back pain interferes with sleep. 

A June 2012 VA treatment record notes that the Veteran's back condition is basically unchanged with no complaints of numbness or weakness.  A September 2012 VA treatment record notes the Veteran complained of numbness and tingling in his lower extremities.  A March 2013 VA treatment record notes that the Veteran sought treatment for muscle weakness he had experienced for about 1 month.  

On March 2013 VA examination, the examiner noted the Veteran's continued complaints of low back pain at about a 6-7/10 most of the time.  There were no complaints of numbness or weakness.  Pain increased with lying down or sleeping, and he reported he worked through the pain and has not had to miss work.  The Veteran reported he missed a step walking out of a courthouse a week earlier and having some difficulty with his balance.  He reported a burning pain in his buttocks to his calves as well as some numbness in his feet, which the examiner indicated could be related to his diabetes and separate from his described radicular pain.  Forward flexion was to 70 degrees with painful motion at 60 degrees, extension was to 30 degrees or greater with pain at the end of the range, right and left lateral flexion were to 30 degrees or greater with pain at the end of the range, and right and left lateral rotation were to 30 degrees with pain at the end of the range.  Range of motion was not affected by repetitive testing.  The examiner noted less movement than normal and pain on movement.  There was no localized tenderness or guarding.  Muscle strength and sensory testing were normal.  The examiner noted mild intermitted radicular pain bilaterally.  There were no incapacitating episodes in the past 12 months. 

At the March 2014 Board hearing, the Veteran testified that he experiences pain and stiffness in his lower back which worsens with prolonged sitting and he occasionally uses a cane to ambulate.  He also noted that his low back is now affecting his legs and he sometimes loses his balance (noting the incident outside the courthouse). 

On close review of the record, the Board found no distinct period of time during the appeal period when orthopedic symptoms (as opposed to neurologic symptoms) of the Veteran's low back disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 20 percent.  Thoracolumbar forward flexion has consistently been greater than 30 degrees (even with consideration of restrictions due to pain and use), and there is no evidence that the spine is ankylosed.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss not encompassed by the current rating.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  The May 2012 examination found the major impairment of function with repetitive testing (i.e., on use) was pain. However, this did not cause additional sufficient to warrant a 40 percent rating impairment (flexion limited to 30 degrees, or ankylosis).  Consequently, the next higher (40 percent) rating under the General Rating Formula criteria is not warranted. 

At the March 2014 Board hearing, the Veteran testified that his back symptoms had worsened since his last examination, including experiencing pain in his legs and balance issues.  As a layperson, he is competent to describe the symptoms of his disability and their associated impairment of function.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Whether or not there are limitations or symptoms sufficient to warrant a 40 percent rating (such as flexion limited to 30 degrees), requires clinical examination for the specific findings.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  The Board notes that in fact the March 2013 VA examination did specifically address this set of symptoms and the RO has since granted separate ratings for his lower extremity radiculopathy.  There is no evidence of additional worsening that has not been adequately accounted for. 

As the criteria for the 20 percent rating currently assigned encompass the greatest degree of severity of the Veteran's orthopedic symptomatology with respect to his low back disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted for limitation of motion/orthopedic symptoms. 

As noted above, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability.  Neurological manifestations involving lumbar radiculopathy are generally rated under the provisions of 38 C.F.R. § 4.124a, DC 8520 (2013), for rating the sciatic nerve.  A March 2013 rating decision granted a separate 10 percent ratings for radiculopathy of the lower extremities associated with the Veteran's low back disability effective September 26, 2012, the date of a VA treatment record in which the Veteran complained of numbness and tingling off and on in his lower extremities. 

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4.124a (2013).  Under DC 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating. Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

The Board finds that the criteria for a 10 percent rating for radiculopathy of the right lower extremity and a 10 percent rating for radiculopathy of the left lower extremity have been met since May 24, 2010.  On this date, VA treatment records show initial complaints of neurologic manifestations of his service-connected low back disability in the Veteran's lower extremities:  complaints of intermittent numbness in his feet.  Subsequently, similar complaints were noted in VA treatment records dated in September 2010 and April 2011, as well as during the November 2011 VA examination.

Based on the evidence above, the Board concludes that no more than 10 percent schedular disability ratings are warranted for the Veteran's right and left lower extremity radiculopathy under Diagnostic Code 8520, as the Veteran does not have moderate incomplete paralysis of his sciatic nerve on the left.  Instead, mild incomplete paralysis is more nearly approximated.  The preponderance of the evidence indicates that the Veteran does not have any muscle impairment as a result of his service-connected left lower extremity radiculopathy.  Muscle strength and sensory testing have been consistently normal.  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id.

In this case, the symptoms described by the Veteran for his low back disability and lower extremity radiculopathy, that is, pain, limitation of motion, and numbness and tingling in the lower extremities, fit squarely with the criteria found in the relevant Diagnostic Codes, as discussed above.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

At the March 2014 Board hearing, the Veteran testified that he had been employed full-time for the last 8 years making deliveries.  He stated that his supervisor is  a fellow Veteran who gives him the opportunity to rest in a recliner at work when necessary.  At the March 2013 VA examination, he reported continuing to be able to work in his job as a truck driver, and the examiner opined that his low back disability does not affect his ability to work.  Therefore, the matter of entitlement to a TDIU rating is not raised separately in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

The appeal seeking a disability rating in excess of 20 percent for orthopedic manifestations of  degenerative disc disease is denied.

Entitlement to separate 10 percent ratings for right and left lower extremity radiculopathy are granted effective May 24, 2010; ratings in excess of 10 percent for neurological manifestations of degenerative disc disease are denied. 



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


